Citation Nr: 0515952	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder, claimed as nervous condition.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
October 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the New York, New York, Regional 
Office (RO).

A Board decision in August 2004 denied service connection for 
post-traumatic stress disorder.  The veteran did not appeal 
that decision, and it is final.

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a nervous condition 
was denied by the RO in April 1983.  

2.  Evidence received since the April 1983 RO decision is not 
cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1983 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

2.  As new and material evidence has been received, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's request to reopen his claim for entitlement to 
service connection for an acquired psychiatric disorder was 
received in November 1998.  The record reflects that the 
veteran and his representative were provided with a copy of 
the February 2000 rating decision, the June 2000 statement of 
the case, and supplemental statements of the case dated in 
November 2000, January 2004, and March 2005.  By way of these 
documents, the veteran was informed of what constituted new 
and material evidence as well as the requirements for 
establishing service connection.  Thus, these documents 
provided notice of the laws and regulations, the cumulative 
evidence already of record, and the reasons and bases for the 
determinations made regarding the claim, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claim.

In the letters dated in December 2001 and September 2004, VA 
notified the veteran of his responsibility to submit evidence 
necessary to substantiate his claim for service connection.  
By this letter, the veteran was notified of which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  The letter suggested that he 
submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-federal private treatment records he identified as 
related to his claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the contents of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examinations.  In this context, 
his service medical records, VA outpatient treatment records 
and identified private treatment records.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim.  38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Ci r. 2004).  See 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Law and Regulations

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's April 1983 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claims may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  The 
veteran's claim was filed in November 1998, as a result, the 
amended regulatory provisions governing new and material 
evidence are not applicable to the veteran's claim to reopen.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below. 

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the April 1983 decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Factual Background

Evidence before the RO at the time of its administrative 
decision in April 1983 included, the veteran's claim for 
service connection, service medical records and a February 
1983 VA examination report.  The service medical records 
reflect that in September 1964, the veteran was referred to 
the Mental Hygiene Clinic because of his feeling that he was 
going to grab a knife and hurt people.  He was tearful, 
unhappy with the military life, and depressed.  He had 
experienced similar feeling at age 14 following a breakup 
with a girlfriend.  The diagnosis was emotionally unstable 
personality.  Following examination, it was remarked that the 
veteran was immature, and an administrative discharge was 
recommended.  The veteran's separation examination contained 
a diagnosis of emotional personality with depressive feeling 
and feelings of loss of control.  It was noted that the 
veteran had suffered a similar episode prior to service at 
age 14.  It was subsequently determined that the veteran's 
personality disorder existed prior to service and had not 
been aggravated by service.  

Post service includes a February 1983 VA examination report 
which shows the veteran had a long chaotic history of drug 
and alcohol abuse, punctuated by episodes of anti-social 
behavior resulting in misdemeanor arrests and convictions.  
The diagnosis was atypical personality disorder.  

In a rating decision, dated in April 1983, the RO denied the 
veteran's claim for entitlement to service-connection for 
nervous condition on the basis that he had a personality 
disorder in the nature of a constitutional or developmental 
abnormality.  The veteran was notified of his due process and 
appellate rights.  No timely appeal was filed in the year 
following the issuance of the decision.

Evidence received since the April 1983 rating decision 
includes VA outpatient treatment records dated from April 
1998 to July 2002, which include several statements from the 
veteran's treating physician.  These records show periodic 
psychiatric treatment of the veteran for dysthymic disorder, 
anxiety and depression.  Of particular significance is a 
January 2000 statement from the veteran's VA physician 
concluding that the veteran's depression was related in large 
part to his military experiences.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the April 1983 RO decision, in particular the January 2000 
statement, is new, in the sense that it was not of record 
when the RO denied the claim.  Also, in view of the less 
stringent standard for materiality set forth in Hodge, it is 
also material because it addresses one of the fundamental 
requirements for service connection - namely, evidence of 
nexus (see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)), which was one of the reasons the RO denied the 
claim.  The statement is pertinent to and probative of the 
fact that a post-service psychiatric disorder has been linked 
to military service by medical opinion.  Thus, since this 
evidence provides competent medical evidence of a current 
disability and of a possible correlation to his service in 
the military, which was not established when the RO denied 
his claim in April 1983, it is new and material to his case.  

The VA physician's statement as to the onset of the veteran's 
psychiatric disability meets the regulatory standard of 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  This provides a potential 
basis for service connection, which must, at a minimum, be 
developed, particularly under the provisions of the VCAA.  
The claim for service connection for an acquired psychiatric 
disorder is reopened.


ORDER

New and material evidence has been received and the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  The appeal of this issue is allowed to this 
extent.


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for an acquired psychiatric disorder has 
been reopened, further development is required.

As noted above, the claims file contains medical evidence 
suggesting that the veteran has a psychiatric disorder may 
have had its onset during service; however, the September 
1964 separation physical examination only noted the presence 
of a personality disorder and post service treatment records 
show psychiatric treatment in the 1980s, many years after 
service discharge.  However, the veteran's VA physician 
indicated that the veteran's mental disability was possibly 
related to his military experiences.  It was not indicated in 
the statement whether the physician reviewed the claims 
folder and service medical records prior to rendering his 
opinion.  

Accordingly, a more definitive medical evidence on the 
question of whether the veteran currently has an acquired 
psychiatric disorder and an opinion as to its onset is needed 
before the claim on the merits can be properly adjudicated.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).  
The current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate a claim 
for service connection on the merits.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for an acquired psychiatric 
disorder since service.  After the 
veteran has signed the appropriate 
releases, those records that are not 
already in the claims folder should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  The veteran should then be afforded a 
VA psychiatric examination.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychiatrist.  The psychiatrist should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  

The psychiatrist should discuss the 
nature and extent of any psychiatric 
disorder, if present, and then set forth 
the medical probabilities that this 
disorder, if present, is traceable to any 
symptoms or treatment the veteran 
experienced during his military service.  
Specifically, the examiner should address 
whether the veteran has an acquired 
psychiatric disorder and if so, is it at 
least as likely as not that the first 
clinical manifestations of it occurred 
while the veteran was in service from 
January 1964 to October 1964, or within 
one year following the veteran's 
separation from service?  Any opinion 
provided should include discussion of 
specific evidence of record, including 
service medical records and the January 
2000 opinion from the VA physician.  The 
basis for the conclusions reached should 
be stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the physician is unable to 
answer any of the questions posed with 
any degree of medical certainty, he or 
she should clearly so state.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow him a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


